Citation Nr: 0426113	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
bilateral knee injury and if so, whether the claim may be 
granted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for residuals of bilateral knee injury was denied by a Board 
of Veterans' Appeals (Board) decision in May 1994 which was 
not appealed.

2.  The evidence received since the Board decision of May 
1994 pertinent to the claim for service connection for 
residuals of bilateral knee injury bears directly and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  Residuals of bilateral knee injury are related to combat 
service.


CONCLUSIONS OF LAW

1.  The May 1994 Board decision which denied an application 
to reopen a claim for service connection for residuals of 
bilateral knee injury is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002).

2.  New and material evidence has been submitted since the 
May 1994 decision and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Residuals of bilateral knee injury were incurred during 
combat service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not be in complete compliance with 
every aspect of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA) 
with respect to the veteran's claim, the Board has determined 
that the evidence supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary waste of VA time and resources.


I.  Whether New and Material Evidence has been Received to 
Reopen the Claim 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (September 
1999), the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the May 1994 
Board decision, new and material evidence would consist of 
medical evidence showing a link between current disability of 
the knees and military service.  

In this regard, additional evidence received since the May 
1994 Board decision includes various VA and private treatment 
records over the period of August 1999 to December 2003, 
additional witness statements regarding the veteran's 
longstanding knee problems, an April 2001 VA opinion 
regarding the etiology of the veteran's knee disability, 
additional opinions from Dr. M. regarding the etiology of the 
veteran's knee disability, and the veteran's hearing 
testimony from October 2003.

With respect to the evidence received since the previous 
Board denial in May 1994, the most important evidence 
consists of the additional opinions from Dr. M. and the 
opinion of the April 2001 examiner.  More specifically, 
whereas a previous January 1990 opinion from Dr. M. noted 
that he could speculate that the service injury was the 
inciting event that had led to the veteran's knee problems 
due to the greater arthritis on the left knee, a November 
2000 letter from Dr. M. notes that X-rays from a pre-1986 
post-service right knee injury revealed an arthritic knee, 
and that based on the veteran's history of injury in World 
War II, his ongoing knee problems undoubtedly started at the 
time of his service-related injury.  In addition, a December 
2003 letter from Dr. M. contains the opinion that based on 
the veteran's history and X-rays, there were definite pre-
1986 injury problems with the veteran's right knee.  Finally, 
the April 2001 VA medical examiner opined that it was less 
likely than not that the initial injuries significantly 
contributed to the veteran's present knee condition, thus 
implying that there was some contribution.  Thus, the Board 
cannot conclude that such evidence is merely cumulative of 
prior evidence, and finds that it is pertinent as to the 
issue of whether there is any link between current bilateral 
knee disability and military service.  Consequently, the 
Board further finds that the additional private and VA 
opinions in this case bear directly and substantially on the 
specific matter under consideration, are neither cumulative 
nor redundant, and by themselves or in combination with other 
evidence are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board concludes that the claim for service connection for 
residuals of bilateral knee injury is reopened.


II.  Decision on the Merits

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

Satisfactory lay or other evidence that any injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The veteran's separation record reflects that the veteran had 
World War II service in Northern France, Ardennes, and 
Rhineland, that he was a medical technician, that he was 
attached to the 130th General Hospital, and that he had 
almost one year and ten months of foreign service.  

Service medical records do not indicate complaints or 
treatment of a knee disorder.  A daily medical report for the 
period of November 2 to December 10, 1944 does indicate that 
the veteran received medical treatment at the 130th General 
Hospital on November 22, 1944, but does not indicate what the 
veteran was treated for on that date.  

July 1983 and February 1991 statements from the veteran's 
brother reflect that he was in a truck behind a truck in 
which the veteran was a passenger during an evacuation of 
their position at the Battle of the Bulge, and that the 
veteran's vehicle tipped over into a ditch during the 
evacuation process, causing the veteran to injure his knees.

Post-service medical records reflect multiple injuries to 
each knee following service beginning in approximately 1957.  
These medical records also indicate that the veteran has 
undergone surgical procedures for problems associated with 
both knees.

The Board has carefully reviewed the evidence of record and 
initially notes that the veteran's unit participated in the 
Ardennes campaign in late 1944.  In addition, the statements 
from the veteran's brother places the veteran at the Battle 
of the Bulge at this point in time, and the brother's 
statements and testimony of the veteran regarding the 
occurrence of an evacuation due to enemy fire is consistent 
with the actions of a general hospital unit located in this 
area in late 1944.  There is also no evidence that 
specifically contradicts either the veteran's unit 
involvement in the Ardennes campaign or the occurrence of the 
accident as described by the veteran and the veteran's 
brother.  Therefore, the Board will give the veteran the 
benefit of the doubt in this matter, and find that the 
veteran sustained injury during combat conditions.  

The Board further finds that 38 U.S.C.A. § 1154(b) (West 
2002) also permits the Board to presume the incurrence of 
bilateral knee injury in connection with the claimed 
evacuation, if it is consistent with the circumstances, 
conditions, or hardships of such service, and the Board finds 
that incurrence of knee injury may likely result to a 
passenger in a truck that tips over into a ditch. 

Thus, having determined that combat service has been 
established and that the claimed disability is consistent 
with such service, the remaining matter for consideration is 
whether service connection for residuals of bilateral knee 
injury has been rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b).

In this regard, the Board again notes that while the April 
2001 VA medical examiner opined that it was less likely than 
not that the initial injuries significantly contributed to 
the veteran's present knee condition, as stated, this opinion 
implies that there was some contribution.  In addition, the 
more recent opinions from Dr. M. more definitively find some 
connection between current knee disability and service, not 
only based on the history provided by the veteran, but also 
on the existence of prior X-rays which demonstrated existing 
arthritis of the knee.

Accordingly, the Board finds that the evidence currently of 
record fails to rebut the presumption of service connection 
under 38 U.S.C.A. § 1154(b), and resolving every reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for residuals of bilateral knee injury is 
warranted pursuant to 38 U.S.C.A. § 1154(b).  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).


ORDER

The claim for service connection for residuals of bilateral 
knee injury is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



